Citation Nr: 0604150	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active duty for training from January 30, to 
July 29, 1960, and active duty from October 1961 to August 
1962.  The veteran died on February [redacted], 1986.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 2001 decision by the 
RO.  A video conference hearing was held before the 
undersigned member of the Board in February 2003.  The Board 
remanded the appeal for additional development in June 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death in February 
1986 is shown to have been the result of coronary occlusion 
due to mural hemorrhage in atheromatous plaque.  An autopsy 
was performed.  

3.  The veteran clearly and unmistakably had hypertension 
prior to his entry onto active duty for training that did not 
worsen during service beyond the natural progression of the 
underlying disease process.  

4.  The veteran had no service-connected disabilities at the 
time of his death.  

5.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.306, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the claimant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the claimant.  As such, the Board concludes that 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The appellant's claim of service connection for the cause of 
the veteran's death was received in April 2001.  The Board 
concludes that information and discussion as contained in the 
August 2001 rating decision, the statement of the case issued 
in November 2002, the July 2005 and January 2006 supplemental 
statements of the case (SSOC), the June 2003 Board remand, 
and in letters sent to the appellant in May and October 2001, 
and June 2004 have provided her with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified her of her responsibility to submit 
evidence showing that the veteran's death was from a service-
related injury or disease; of what evidence was necessary to 
substantiate the claim for service connection for the cause 
of death; why the current evidence was insufficient to award 
the benefits sought, and suggested that she submit any 
evidence in her possession.  The appellant also testified at 
a videoconference hearing before the undersigned member of 
the Board in February 2003.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how the claim was still deficient.  Clearly, from submissions 
by and on behalf of the appellant, she is fully conversant 
with the legal requirements in this case.  Thus, the content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the appellant.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by her is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
regard, the Board notes that the appellant submitted a copy 
of the pathology report for the veteran's autopsy and in a 
letter received in August 2004, stated that she had no 
additional evidence to submit.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.  

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence or aggravation, 
if manifested to the required degree within a prescribed 
period from the veteran's separation from active duty; or one 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2005).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2005).  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.307(d) 
(2005).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  In determining whether there is clear and 
unmistakable evidence to rebut the presumption of soundness, 
all evidence of record must be considered, including post 
service medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty, including an acute myocardial infarction, cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 U.S.C.A. § 101(24) (2004).  Active duty 
for training includes full-time duty performed by members of 
the National Guard of any state.  38 C.F.R. § 3.6 (c)(3) 
(2004).  The term "inactive duty training" includes duty 
(other than full-time duty) performed under sections 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.

Certain presumptions, such as the presumption relating to 
certain chronic diseases and disabilities (38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309), the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service and 
the advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of active duty for training or inactive duty training.  
See Paulson v. Brown, 7 Vet. App. 466, 470.  Thus, when no 
such presumption is applicable, such as in the case of active 
duty for training, evidence that a disability existed prior 
to service need only be established by a preponderance of the 
evidence to support a finding that the disease was not 
incurred in service, and the evidence must show that the 
veteran incurred an injury or disease in the line of duty 
within this period of service, or that a preexisting 
condition was aggravated during such period.


Factual Background

As noted above the veteran had two periods of military 
service, the first was active duty for training from January 
to July 1960; the second period was active service from 
October 1961 to August 1962.  At the time of his enlistment 
examination for active duty training in December 1959, the 
veteran denied any history of high blood pressure or other 
cardiovascular problems.  On examination, his blood pressure 
was 150/90, and there were no cardiovascular abnormalities.  
He was found to be obese and was classified as P3 for poor 
physical capacity or stamina under the Physical Profile 
Serial System.  At the time of his separation examination in 
July 1960, the veteran had blood pressure readings of 
150/110, 164/94, 160/90, 174/98, 172/108, 132/94, and 130/96, 
and was referred for evaluation for possible hypertension.  
The veteran denied any history of cardiac disease or prior 
hypertension.  Additional blood pressure readings were 
150/100, 160/94, and 170/100, and an electrocardiogram was 
within normal limits.  The examiner noted that a blood 
pressure reading when the veteran entered the examining room 
was 160/95, and that after a few minutes of rest was 140/85.  
The impression was labile hypertension, possibly related to 
obesity.  Labile blood pressure "XI(D)xy" was noted on the 
separation examination, and the veteran was considered 
qualified for release from active duty for training in the 
routine fashion.  

On examination for active service in October 1961, the 
veteran's history of high blood pressure on the prior 
separation examination was noted.  On examination, his blood 
pressure was 138/88, his cardiovascular system was normal, 
and a chest x-ray study was negative.  The service medical 
records showed no complaints, treatment, abnormalities, or 
diagnosis referable to any cardiovascular problems during his 
10 months and seven days of active service.  On his 
separation examination in July 1962, there were no 
cardiovascular abnormalities, a chest x-ray study was normal, 
and his blood pressure was 138/84.  

A Certificate of Death received in February 1987, showed that 
the veteran died on February [redacted], 1986, as a result of coronary 
occlusion due to mural hemorrhage in atheromatous plaque.  

A VA medial opinion in March 2002 indicated that the claims 
file was reviewed and included a description of some of the 
medical findings from the veteran's service medical records.  
The physician stated that the veteran's lack of treatment for 
high blood pressure was a risk factor for developing 
atherosclerosis of the coronary arteries and had potential 
for precipitating his cause of death, and therefore should be 
considered a condition that was present while in service.  

In October 2002, the RO referred the claims file to the VAMC 
for review and a more specific explanation as to whether the 
veteran's hypertension preexisted his entrance into military 
service or was incurred in service.  If preexisting, the 
examiner was asked to offer an opinion as to whether it was 
permanently aggravated beyond the natural progression during 
service.  

A medical opinion in November 2002, indicated that the claims 
file was reviewed and included a detailed description of the 
veteran's medical history.  The examiner noted the risk 
factors for hypertension and the development of a 
cardiovascular event, even if blood pressure was controlled.  
The examiner opined, in essence, that the veteran's 
hypertension was present, albeit to a mild degree, at the 
time of induction into military service, and that it was less 
likely than not that it was permanently aggravated beyond the 
degree of any unusual progression during service.  He went on 
to state that the veteran developed coronary artery vascular 
disease as a result of his untreated hypertension which led 
to his demise.  

At a videoconference hearing before the undersigned member of 
the Board in February 2003, the appellant testified, in 
effect, that she had no knowledge of the veteran's medical 
history concerning his hypertension or any cardiovascular 
problems and did not know if he was ever treated for 
hypertension or stress because he never shared any 
information with her.  She testified that he did not take any 
medications for hypertension.  She stated that he was an 
alcoholic and had cirrhosis of the liver, and that as far as 
she knew, his only medical treatment was for liver problems.  
She testified that those treatment records were destroyed by 
the hospital after the veteran's death and were unavailable.  

A copy of a private pathology report from the veteran's 
autopsy, received in August 2005, indicated that that had 
chest pains, nausea, shortness of breath, and vomited three 
times on the evening of February [redacted], 1986.  His symptoms 
continued to worsen and he went to his doctor's office the 
next morning where he collapsed within 10 minutes of arrival.  
He was non-responsive to resuscitative measures and expired 
between 11 and 11:40 am.  The autopsy diagnoses included 
generalized aortic atherosclerosis, two vessel coronary 
atherosclerotic heart disease (left anterior descending an 
right coronary branches), complete occlusion of the left 
anterior descending coronary artery, secondary to mural 
hemorrhage in atheromatous plaque, acute myocardial infarct, 
and evidence of a healed infarct in the left ventricular 
myocardium.  The pathologist commented that the veteran 
showed postmortem evidence of myocardial infarct secondary to 
complete occlusion of the left anterior descending coronary 
artery resulting from mural hemorrhage in an atheromatous 
plaque.  There was also evidence of an old, healed infarct in 
the left ventricular myocardium.  Drug screening blood sample 
was negative.  

Analysis

As noted above, direct service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In this case, as the veteran had not established service 
connection for a disease or injury incurred or aggravated 
during his period of active duty for training from January 
1960 to July 1960, the Board finds that the presumption of 
soundness at service entrance does not apply as to this 
period of service.  The presumption is, however, applicable 
to the veteran's subsequent period of active duty from 
October 1961 to August 1962, but is rebutted by clear and 
unmistakable evidence of record.  In any event, the Board 
further finds that, based upon the above evidence, the 
veteran's hypertension preexisted the veteran's entry onto 
active duty for training in January 1960.  The Board notes 
that the competent evidence of record clearly and 
unambiguously shows that the veteran's hypertension was 
present when the veteran entered military in January 1960, 
and that it was not aggravated beyond the natural progression 
of the disease process during service.  The Board finds that 
the evidence clearly and unmistakably shows that the veteran 
had hypertension that preexisted both periods of service and 
was not aggravated by either period of service in question. 

The March 2002 VA examiner found that the veteran had 
multiple readings between 1960 and 1962 which revealed blood 
pressure elevation above the normal range of 140/90, and 
found that the veteran did have elevated blood pressure in 
service although the Board notes that service medical records 
actually only show such elevated readings in 1959 and 1960.  
He did not comment on the date of onset of the veteran's 
hypertension.  The one medical opinion of record that does 
address this matter is the November 2002 VA medical opinion 
in which the examiner found that the veteran's hypertension 
was present in a mild form at the time of his induction in 
response to the question from the RO as to the relevance of 
the veteran's blood pressure reading of 150/90 obtained in 
1959 and prior to service.  Thus, while both examiners 
concluded that the veteran likely had untreated hypertension 
in service, the medical evidence also indicates that the 
veteran's hypertension preexisted his induction in 1960 and 
was not permanently aggravated during either period of 
service.  This conclusion is supported not only by the 
absence of any abnormal findings at any time during the 
veteran's second period of service from October 1961 to 
August 1962, but was confirmed by a medical opinion obtained 
for the specific purpose of determining the etiology and 
relationship between the abnormal findings in service and the 
veteran's demise in 1986.  The Board finds the November 2002 
medical opinion to be persuasive as it was based on a 
longitudinal review of entire record, and included a detailed 
analysis of all relevant facts and alternative theories.  The 
Board notes further that the record does not show the 
veteran's preexisting hypertension manifest to a compensable 
degree with one year of his discharge in 1962.

The Board is cognizant of the fact that the pathology report 
from the veteran's autopsy in 1986 was not in the claims file 
when the medical opinion was rendered.  However, the report 
did not offer any additional pertinent information that was 
not available to the VA examiner in November 2002.  That is, 
the underlying cause of the veteran's death, as shown on the 
Certificate of Death, was not disturbed by the findings from 
the autopsy report.  In the absence of competent medical 
evidence to the contrary, the Board finds that reliance on 
the VA medical opinion is warranted in this case.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

While the appellant may well believe that the veteran's 
preexisting hypertension was permanently aggravated in 
service, she has not provided any competent medical evidence 
to support her claim.  The appellant, as a layperson, is not 
competent to make this judgment.  When an opinion requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Franzen v. Brown, 9 Vet. App. 235 (1996).  

In summary, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


